                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9                                           SAN JOSE DIVISION

                                  10
                                           LEVI STRAUSS & CO.,
                                  11                                                         Case No. 5:16-cv-06344-EJD
                                                         Plaintiff,
                                  12                                                         ORDER GRANTING PLAINTIFF’S
Northern District of California




                                                   v.
 United States District Court




                                                                                             MOTION FOR DEFAULT JUDGMENT
                                  13                                                         AND PERMANENT INJUNCTION
                                           RICHARD I SPIECE SALES CO., INC.,
                                  14                                                         Re: Dkt. No. 33
                                                         Defendant.
                                  15

                                  16            Plaintiff Levi Strauss & Co. (“Plaintiff”) moves for entry of default judgment against

                                  17   Defendant Richard I Spiece Sales Co., Inc. (“Defendant”). Plaintiff seeks injunctive relief

                                  18   stemming from alleged violations of trademark infringement, unfair competition, and dilution,

                                  19   under federal and California laws. Dkt. No. 33 (“Mot.”). The Court has considered the moving

                                  20   papers of Plaintiff’s counsel and for the reasons discussed below, the motion is GRANTED.

                                  21       I.   BACKGROUND1
                                  22            Plaintiff brought this case asserting causes of action for (1) federal trademark infringement

                                  23   under 15 U.S.C. §§ 1114-1117; Lanham Act § 32, (2) federal unfair competition under Lanham

                                  24   Act § 43(a), (3) federal dilution of famous marks under 15 U.S.C. § 1125(c); Lanham Act § 43(c),

                                  25

                                  26   1
                                               The background is a summary of the allegations in the First Amended Complaint (Dkt. No.
                                  27   25-1) that are relevant to the Motion for Default Judgment.
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                                          1
                                   1   (4) California trademark infringement and dilution under Cal. Bus. & Prof. Code §§ 14245, 14247,

                                   2   and 14250, and (5) California unfair competition under Cal. Bus. & Prof. Code § 17200.

                                   3          Plaintiff is known for its famous denim and apparel. Dkt. No. 25-1, First Amended

                                   4   Complaint at 4 (“FAC”). The first federally registered trademark at issue in this action is

                                   5   Plaintiff’s “Tab Trademark,” which consists “of a textile marker or other material sewn into one of

                                   6   the regular structural seams of the garment.” FAC ¶ 8. While this LEVI’S® marker is located on

                                   7   other clothing, it has been displayed on the rear pocket of its pants since 1936. FAC ¶ 9. The

                                   8   purpose of this marker was to provide a distinct sight identification of Plaintiff’s products in order

                                   9   to eliminate any confusion to customers. Id. Plaintiff’s Tab Trademark as depicted:

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20
                                              The second is Plaintiff’s 500 Series trademarks. FAC ¶ 13; Exhibits C, D. These
                                  21
                                       trademarks include 501®, 505®, 517®, and 569®, among other marks that consist of three digits
                                  22
                                       starting with a “5.” FAC ¶ 13. Plaintiff “has used the 500 Series trademarks continuously” with
                                  23
                                       beginning dates ranging from 1983–1998 “in interstate commerce on jeans and pants” and through
                                  24
                                       “use and promotion of the 500 Series trademarks together, the public recognizes [Levi Strauss &
                                  25
                                       Co.] as the source of all apparel products falling within any 500 series.” FAC ¶ 13. Plaintiff’s
                                  26
                                       trademarks are famous and recognized around the world. FAC ¶¶ 11, 15. Plaintiff’s 500 Series
                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         2
                                   1   Trademark as depicted:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9
                                              Plaintiff has spent a great deal of money, time, and effort developing the goodwill and
                                  10
                                       reputation for the millions of products sold around the world. FAC ¶ 6. The Tab Trademark and
                                  11
                                       500 Series Trademarks as depicted together on Plaintiff’s jeans:
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23
                                              Defendant, on information and belief, is an Indiana corporation that manufactures,
                                  24
                                       distributes and/or sells jeans under the brand name Denim Express. FAC ¶ 5. These jeans are
                                  25
                                       sold throughout the United States including within this district. Id. Defendant’s jeans bear a tab
                                  26
                                       on the pocket similar to that of Plaintiff’s Tab Trademark. FAC ¶ 18. Defendant’s jeans also
                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                                          3
                                   1   include three-digit marks on its jeans such as 701 and 705, which are also highly similar to

                                   2   Plaintiff’s 500 Series trademarks. Id. Plaintiff has contacted Defendant multiple times and alleges

                                   3   that “[u]nless Defendant is restrained by this Court, it will continue and/or expand its illegal

                                   4   activities and otherwise continue to cause great and irreparable damage and injury” to Plaintiff.

                                   5   FAC ¶ 22. Defendant has not otherwise ceased its commercial activity or responded Plaintiff’s

                                   6   Complaint.

                                   7    II.    LEGAL STANDARDS
                                   8           Pursuant to Federal Rule of Civil Procedure 55(b), the Court may enter default judgment

                                   9   against a defendant who has failed to plead or otherwise defend an action. “The district court’s

                                  10   decision whether to enter default judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d

                                  11   1089, 1092 (9th Cir. 1980) (internal citations omitted). The court must first determine the

                                  12   “adequacy of service of process on the party against whom default is requested.” Board of
Northern District of California
 United States District Court




                                  13   Trustees of the N. Cal. Sheet Metal Workers v. Peters, No. C-00-0395 VRW, 2000 U.S. Dist.

                                  14   LEXIS 19065 at *2 (N.D. Cal. Jan. 2, 2001).

                                  15           The Ninth Circuit has provided seven factors for consideration by the district court in

                                  16   exercising its discretion to enter default judgment, known commonly as the “Eitel factors.” They

                                  17   are: (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s substantive claim;

                                  18   (3) the sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the possibility

                                  19   of dispute concerning material facts; (6) whether default was due to excusable neglect and; (7) the

                                  20   strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.

                                  21   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). When assessing these factors, all

                                  22   factual allegations in the complaint are taken as true, except those with regard to damages.

                                  23   Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987).

                                  24   III.    DISCUSSION
                                  25          A.     Service of Process
                                  26           Under the Federal Rules of Civil Procedure, a plaintiff must serve a summons and

                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         4
                                   1   complaint on a defendant within ninety days after the complaint is filed. Fed. R. Civ. P. 4(m).

                                   2   When serving a corporation, a plaintiff must also send a copy of the summons and the complaint

                                   3   by registered or certified mail to the corporation. Fed. R. Civ. P. 4(i)(2). Here, Plaintiff timely

                                   4   served the appropriate documents to Thomas Spiece, owner of Defendant Richard I Spiece Sales,

                                   5   Co., Inc. in Wabash, Indiana. Dkt. No. 8. An answer was attempted, but later stricken by the

                                   6   Court. Dkt. Nos. 10, 21. Plaintiff served its First Amended Complaint and Motion for Default

                                   7   Judgment on Defendant by first class mail. Dkt. No. 27. Service of process was adequate.

                                   8          B.    Eitel Factors
                                   9          The first factor regarding prejudice weighs in favor of Plaintiff. If Plaintiff’s application

                                  10   for default judgment were to be denied, it would leave Plaintiff without a remedy because

                                  11   Defendant has refused to litigate this action. Therefore, Plaintiff would be prejudiced if the Court

                                  12   were to deny its application for default judgment. This factor weighs in favor of default judgment.
Northern District of California
 United States District Court




                                  13   See J & J Sports Prods, Inc. v. Concepcion, No. C 10-05092 WHA, 2011 U.S. Dist. LEXIS

                                  14   60607, 2011 WL 2220101, at *2 (N.D. Cal. June 7, 2011). Thus, the first factor is met.

                                  15          The second and third factor also weigh in favor of Plaintiff because Plaintiff’s substantive

                                  16   claims appear meritorious and sufficiently plead.

                                  17               i.   Trademark Infringement (Claims I, IV)
                                  18          Plaintiff’s primary claim is for federal and California trademark infringement under 15

                                  19   U.S.C. §§ 1114-1117 (Lanham Act § 32) and Cal. Bus. & Prof. Code §§ 14245, 14247, and 14250

                                  20   respectively. The Lanham Act requires a plaintiff pursuing a trademark infringement claim to

                                  21   present evidence of a valid mark, that the mark has been used in commerce, and that the

                                  22   defendant’s use of the mark is likely to cause confusion, or mistake, or to deceive as to

                                  23   sponsorship, affiliation, or the origin of the goods or services in question. 15 U.S.C. §§ 1114,

                                  24   1125(a); Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352, 1354 (9th Cir. 1985). Both

                                  25   California and federal law focus on “the likelihood of confusion as to source or sponsorship.”

                                  26   Toho Co. v. Sears, Roebuck & Co., 645 F.2d 788, 791 (9th Cir. 1981).

                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         5
                                   1          Here, Plaintiff has provided evidence of its Tab Trademark. FAC, Ex. A. Plaintiff has

                                   2   used its tab marker on its clothing products continuously in interstate commerce since 1936. Mot.

                                   3   at 3. The famous trademark that is recognized around the world signifies Plaintiff’s quality

                                   4   product. Id. at 4. Plaintiff began using its famous tab marker prior to Defendant’s conduct.

                                   5   Plaintiff has also provided evidence of its 500 Series trademarks. FAC, Ex. C. Plaintiff has used

                                   6   its 500 Series trademarks continuously since 1969. Mot. at 4. The 500 Series trademarks are

                                   7   valid and protectable. Id. Lastly, these trademarks are famous and recognized around the world,

                                   8   and were so prior to Defendant’s conduct. Id.

                                   9          Plaintiff’s 501 and 517 jeans:

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                              Defendant’s 701 jean:
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         6
                                   1          Plaintiff’s tab markers:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11          Defendant’s tab markers:
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21
                                              Defendant’s use of the similar red back pocket tab and 701/705 labels is confusingly
                                  22
                                       similar to Plaintiff’s products. The use of Defendant’s marks is likely to deceive consumers as to
                                  23
                                       the origin or the maker of the product. Thus, because Defendant’s products are so similar,
                                  24
                                       Plaintiff has a meritorious trademark infringement claim.
                                  25
                                                  ii.   Unfair Competition (Claims II, IV)
                                  26
                                              Plaintiff asserts federal and California unfair competition claims against Defendant under
                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         7
                                   1   the Lanham Act § 43(a), and Cal. Bus. & Prof. Code § 17200 respectively.

                                   2          Section 17200 defines unfair competition as “(1) any unlawful, unfair or fraudulent

                                   3   business act or practice; (2) unfair, deceptive, or misleading advertising or (3) any act prohibited

                                   4   by Chapter 1 (commencing with Section 17500) of Part 3 of Division 7 of the Business and

                                   5   Professions Code.” Importantly, the test for false designation and false description as defined

                                   6   under the Lanham Act, which is what Plaintiff claims, is identical to unfair competition. Both

                                   7   preclude the use of one’s mark that will cause confusion. New West Corp. v. NYM Co. of

                                   8   California, Inc., 595 F.2d 1194, 1201 (9th Cir. 1979) (applying California law).

                                   9          Here, Defendant has promoted, manufactured, and/or sold jeans that infringe on Plaintiff’s

                                  10   trademarks. Defendant’s products are similar enough to cause confusion to consumers in

                                  11   distinguishing the differing jeans. Plaintiff mailed Defendant’s a cease and desist letter on or

                                  12   around February 1, 2016. FAC ¶ 19. Plaintiff contends that after Defendant received the letter,
Northern District of California
 United States District Court




                                  13   images from Defendant’s website that depicted Defendant’s jeans with the infringing back pocket

                                  14   tabs were removed. FAC ¶ 19. Plaintiff contends, on information and belief, that after Defendant

                                  15   received the notice of entry of the Clerk’s Entry of Default in this action against Defendant,

                                  16   Defendant introduced a new pair of jeans that included marks 701 and 705, which are very similar

                                  17   to Plaintiff’s 500 Series Trademarks on its jeans. Defendant is profiting from marks that infringe

                                  18   on Plaintiff’s designs and continue to intentionally sell jeans bearing the similar red back pocket

                                  19   tabs and three-digit labels. The Court finds that Plaintiff has a meritorious claim of unfair

                                  20   competition.

                                  21             iii.   Trademark Dilution (Claims III, IV)
                                  22          Plaintiff asserts federal and California claims for dilution of famous marks under the

                                  23   Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125(c), Lanham Act § 43(c), and Cal.

                                  24   Bus. & Prof. Code §§ 14245, and 14247 respectively. The Lanham Act protects mark owners

                                  25   from a likelihood of dilution caused by another who adopts an identical or similar mark. 15

                                  26   U.S.C. § 1125(c). Here, the alleged mark consists of a red cloth folded into a tab marked with

                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         8
                                   1   LEVI’S®. Plaintiff has provided exhibits of both marks. Defendant’s marks are almost identical

                                   2   and are likely to cause dilution of Plaintiff’s famous trademarks.

                                   3

                                   4              Plaintiff’s denim jeans                           Defendant’s denim jeans

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Lanham Act’s protection extends only to marks that are famous. 15 U.S.C. § 1125(c).

                                  15   Plaintiff’s marks are recognized in the United States and around the world for its high-quality

                                  16   LEVI’S® jeans. Id.; Mot. at 4. Both Plaintiff’s Tab and 500 Series Trademarks are famous

                                  17   within the meaning of the Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125(c). FAC

                                  18   ¶ 36. Levi alleges its marks became famous before Defendant’s use. FAC ¶ 11.

                                  19          In addition to the requirement of fame, the Lanham Act protects only distinctive marks

                                  20   against dilution. 15 U.S.C. § 1125(c). Both Plaintiff’s Tab and 500 Series Trademarks are

                                  21   distinctive within the meaning of the Trademark Dilution Revision Act of 2006, 15 U.S.C.

                                  22   § 1125(c). FAC ¶ 36. Plaintiff’s patent (Reg. No. 577,490) describes the tab marker “of textile

                                  23   material” that is “colored red” and appears “on and affixed permanently to the exterior of the

                                  24   garment in a position that the red tab is visible, while the garment is being worn.” FAC, Ex. A.

                                  25   The same is applied to a black tab (Reg. No. 774,625), a white tab (Reg. No. 775,412), or

                                  26   generally a “small marker or tab affixed to the exterior of the garment at the hip pocket” (Reg. No.

                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         9
                                   1   1,157,769). FAC, Ex. A. Thus, Plaintiff has asserted a meritorious federal and state dilution of

                                   2   famous marks claim.

                                   3          Accordingly, the second and third Eitel factors are met.

                                   4          Under the fourth factor—the sum of money at stake—Plaintiff requests injunctive relief.

                                   5   Mot. at 8–9. A permanent injunction is an appropriate remedy for the irreparable harm caused by

                                   6   continuous and ongoing trademark infringement. See, e.g., Sennheiser Elec. Corp. v. Eichler, No.

                                   7   CV 12-10809 MMM (PLAx), 2013 WL 3811775, at *10 (C.D. Cal. July 19, 2013) citing Century

                                   8   21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1180–81 (9th Cir. 1088).

                                   9          A court may enter an injunction to prevent a defendant from continual trademark

                                  10   infringement. 15 U.S.C. 1116(a); 15 U.S.C. 1125(a). “To obtain permanent injunctive relief, a

                                  11   plaintiff must show (1) that it has suffered an irreparable injury; (2) that remedies available at law,

                                  12   such as monetary damages, are inadequate to compensate for that injury; (3) that, considering the
Northern District of California
 United States District Court




                                  13   balance of hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4)

                                  14   that the public interest would not be disserved by a permanent injunction. . . . In determining the

                                  15   scope of an injunction, a district court has broad latitude, and it must balance the equities between

                                  16   the parties and give due regard to the public interest.” California ex rel. Lockyer v. U.S. Dep’t of

                                  17   Agric., 575 F.3d 999, 1019–20 (9th Cir. 2009) (internal quotations and citations omitted).

                                  18          Here, Plaintiff has demonstrated that a permanent injunction is warranted. First, as

                                  19   previously discussed, Plaintiff has a likelihood of success on its claims. Second, in taking

                                  20   Plaintiff’s allegations as true, Defendant continues to sell denim jeans that directly infringe

                                  21   Plaintiff’s patents and are in direct competition with Plaintiff. Thus, Plaintiff has shown

                                  22   irreparable injury if Defendant is not enjoined. Third, the balance of hardships tips in favor of

                                  23   Plaintiff. Plaintiff has used the Tab Trademark continuously since 1936 in interstate commerce on

                                  24   its clothing products. Plaintiff has sold millions of its products all over the world and has spent a

                                  25   great deal of time, money, and effort in earning its goodwill and reputation for quality products.

                                  26   Restricting Defendant from infringing on Plaintiff’s product and otherwise keeping Defendant in

                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         10
                                   1   compliance with the Lanham Act weighs in favor of Plaintiff. Lastly, public interest favors an

                                   2   injunction because restricting trademark infringement helps eliminate confusion and deception of

                                   3   product quality among the public.

                                   4          As to the fifth factor, there is no dispute of material fact. Indications that there is a dispute

                                   5   of material fact can weigh against entry of default judgment. See Eitel, 782 F.2d at 1471–72.

                                   6   Here, Defendants have not disputed any of Plaintiff’s contentions because Defendant has failed to

                                   7   respond to either the Complaint or this motion, and all material facts pled in the Complaint are

                                   8   supported or explained by a declaration.

                                   9          Considering the sixth factor, it is unlikely that default was the result of excusable neglect.

                                  10   Plaintiff filed its Complaint on November 11, 2016 (Dkt. No. 1) and served the summons and

                                  11   Complaint on Defendant on November 15, 2016 (Dkt. No. 8). Mr. Thomas Spiece, owner of

                                  12   Defendant Spiece Sales, exchanged faxes with Plaintiff and acknowledged the Complaint and
Northern District of California
 United States District Court




                                  13   service. Dkt. No. 33-1, Bricker Decl. Defendant attempted to file an answer on December 27,

                                  14   2016, past the deadline for a response (Dkt. No. 10) and a declination to proceed before a

                                  15   magistrate (Dkt. No. 11). On April 10, 2017, the Court, recognizing that the answer was filed by

                                  16   an individual Tom Spiece on behalf of Defendant Richard I Spiece Sales Co., Inc. as a pro se

                                  17   litigant, and that a corporate defendant cannot appear in court without an attorney representing it,

                                  18   ordered the answer stricken. Dkt. No. 21. The Court gave Defendant thirty days to retain counsel

                                  19   and respond to the Complaint. Id. No response was ever filed. The clerk of the court filed and

                                  20   served an entry of default. Dkt. No. 23. Plaintiff subsequently moved to set aside the default to

                                  21   allow for a filing of its first amended complaint after new facts came to light. Both requests were

                                  22   granted. The FAC was served on Defendant. Dkt. Nos. 25, Ex. 1; 27. Therefore, it appears that

                                  23   Defendant is aware of the judicial proceedings but has chosen not to engage. Thus, it is unlikely

                                  24   that default was the result of excusable neglect.

                                  25          Finally, the seventh factor supports a default judgment because “although federal policy

                                  26   favors decisions on the merits, Rule 55(b)(2) permits entry of default judgment in situations such

                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         11
                                   1   as this where defendants refuse to litigate.” J & J Sports Prods., Inc., 2011 U.S. Dist. LEXIS

                                   2   60607, at *5. Plaintiff alleges it has made several attempts to engage with Defendant but has been

                                   3   ignored. Mot. at 5. Plaintiff has filed and served a motion for entry of default with the clerk and a

                                   4   motion for default judgment with the Court. See Dkt. Nos. 28, 33. The last and seventh factor

                                   5   also weighs in favor of Plaintiff.

                                   6          Accordingly, in consideration of the Eitel factors and Defendant’s blatant disregard for the

                                   7   judicial process, the Court chooses to exercise its discretion in granting default judgment and a

                                   8   permanent injunction against Defendant.

                                   9   IV.    CONCLUSION AND ORDER
                                  10          Based on the foregoing, Plaintiff’s application for default judgment (Dkt. No. 33) is

                                  11   GRANTED. Judgment shall be entered in favor of Plaintiff and against Defendants. It is hereby

                                  12   ordered and adjudged as follows:
Northern District of California
 United States District Court




                                  13      a) Commencing as of the “So Ordered” date of this Judgment and Permanent

                                  14          Injunction, Spiece Sales, its principals, agents, affiliates, employees, officers,

                                  15          directors, servants, privies, successors, and assigns, and all persons acting in

                                  16          concert or participating with it or under its control who receive actual notice

                                  17          of this Order, are hereby permanently enjoined and restrained, directly or

                                  18          indirectly, from doing, authorizing or procuring any persons to do any of the

                                  19          following until such time as this Order is dissolved or modified by further

                                  20          Court order:

                                  21             i.   Manufacturing, licensing, selling, offering for sale, distributing, importing,

                                  22                  exporting, advertising, promoting, or displaying any garment that displays any of

                                  23                  the designs and/or designations that is at least as similar to the Tab trademark or

                                  24                  500 Series trademarks (hereinafter collectively the “Prohibited Designs and

                                  25                  Designations”);

                                  26            ii.   Applying, now or in the future, for the federal registration of trademarks for any of

                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         12
                                   1                   the Prohibited Designs and Designations;

                                   2          iii.     Licensing or assigning the Denim Express trademark, or the assets or beneficial

                                   3                   ownership or control of assets associated with the production of goods under the

                                   4                   Denim Express trademark, without disclosing and providing actual notice to the

                                   5                   licensee, buyer or assignee of such trademarks or assets;

                                   6           iv.     Refusing refunds to any retailer, wholesaler, jobber, distributor or other seller

                                   7                   located in the United States or its territories which, upon receiving notice of this

                                   8                   Injunction, returns products to Spiece Sales bearing the Prohibited Designs and

                                   9                   Designations;

                                  10           v.      Assisting, aiding or abetting any person or entity engaging in or performing any act

                                  11                   prohibited by this paragraph.

                                  12      b) This Injunction shall apply throughout the world to the fullest extent of this Court’s
Northern District of California
 United States District Court




                                  13         jurisdiction. This is a final judgment as to all claims asserted against Defendant in this

                                  14         action.

                                  15      c) This Court shall retain jurisdiction for the purpose of making any further orders necessary

                                  16         or proper for the construction or modification of this Judgment, the enforcement thereof,

                                  17         and/or the punishment for any violations thereof. If Levi Strauss & Co. commences an

                                  18         action for enforcement of this Judgment, the prevailing party shall be awarded reasonable

                                  19         attorneys’ fees and costs from the other party.

                                  20         IT IS SO ORDERED.

                                  21   Dated: May 15, 2019

                                  22                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:16-cv-06344-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AND
                                       PERMANENT INJUNCTION
                                                                         13
